Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 25, 2019

                                      No. 04-18-00491-CR

                                       Nicolas PENA Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CRF001125-D1
                       The Honorable Mark R. Luitjen, Judge Presiding


                                         ORDER

        After we granted Appellant’s first motion for a sixty-day extension of time to file the
brief, Appellant’s court-appointed counsel José L. Arce timely filed the brief on January 22,
2019. See TEX. R. APP. P. 38.6(a).
       The same day, Ross A. Rodriguez, who states he is Appellant’s newly retained appellate
counsel, filed a motion for extension of time to file Appellant’s brief. We construe the motion as
a motion for extension of time to file an amended brief.
       The motion is GRANTED. Appellant’s amended brief is due on February 21, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court